         Case 1:21-mj-00472-GMH Document 1-1 Filed 06/14/21 Page 1 of 5




                                   STATEMENT OF FACTS

        Your affiant, Jesus H. Gomez, is a Special Agent with the Washington Field Office of the
Federal Bureau of Investigation. I have been a Special Agent for 22 years and have conducted
numerous Federal criminal investigations, including investigations on Drug Trafficking
Organizations, Violent Criminal Organizations, Public Corruption and Civil Rights violations. Up
until January 6, 2021, I was assigned to a squad investigating Federal Public Corruption and Civil
Rights violations. As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.



                                                 1
         Case 1:21-mj-00472-GMH Document 1-1 Filed 06/14/21 Page 2 of 5




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        Beginning shortly after January 6, 2021, law enforcement received several tips from the
public reporting ANTHONY SCIRICA (hereinafter “SCIRICA”) was identified as inside the U.S.
Capitol on January 6, 2021. One tip included the two below screenshots of SCIRICA taken from
a January 8, 2021 Inside Edition report (full video footage can be found at
https://www.insideedition.com/media/videos/capitol-riot-likely-a-superspreader-event-as-
pandemic-sees-deadliest-day-yet-64212).




       Law enforcement separately interviewed two witnesses, hereinafter “WITNESS 1” and
“WITNESS 2.” Both WITNESS 1 and WITNESS 2 were shown the photograph above of the
individual circled in red, and asked if they could identify the individual. Both WITNESS 1 and
WITNESS 2 identified the individual as SCIRICA. SCIRICA is a former co-worker of both
WITNESS 1 and WITNESS 2.

       Based upon the photographs above, SCIRICA is described as male, with light colored hair,
wearing a navy-colored shirt, khaki pants and an American flag on his shoulders.

       Law enforcement received another tip that included a video recording of SCIRICA’s
Snapchat stories from January 6, 2021. The Snapchat display name visible in the video of
SCIRICA’s Snapchat stories is “Anthony.” The tipster also reported SCIRICA’s Snapchat
username was “adthestrokes.”

       Law enforcement was unable to view the Snapchat stories on SCIRICA’s Snapchat, but
reviewed the video provided by the tipster, which was a recording of SCIRICA’s multiple
Snapchat stories. Law enforcement recognized several locations depicted in the video as the
Washington Monument, the exterior of the U.S. Capitol, and several rooms inside the U.S. Capitol,
including Statuary Hall. SCIRICA’s final Snapchat story appears to be a photo taken of ABC News
coverage that captured an individual with their back to the camera with light colored hair, wearing
an American flag on their back, and donning khaki pants. The image (found below) was captioned,


                                                 2
        Case 1:21-mj-00472-GMH Document 1-1 Filed 06/14/21 Page 3 of 5




“Anthony made it on TV,” along with a separate comment, “thank you Lauren for finding this.”
Your affiant recognized the location of the individual as Statuary Hall inside the U.S. Capitol.




       Law enforcement reviewed United States Capitol Police (USCP) closed-circuit television
(CCTV) footage from January 6, 2021. The below image was taken from USCP CCTV footage
captured at approximately 2:27 p.m. inside Statuary Hall.




                                               3
           Case 1:21-mj-00472-GMH Document 1-1 Filed 06/14/21 Page 4 of 5




       After reviewing USCP CCTV footage and the original tip from the Inside Edition report,
law enforcement determined the individual captured in the Snapchat image inside Statuary Hall
was SCIRICA. 1

       On January 29, 2021, Snap Inc. was served a Grand Jury subpoena for customer or
subscriber account information for Snapchat account “adthestrokes.” On February 8, 2021, Snap
responded to the Grand Jury subpoena. Snap reported that Snapchat account “adthestrokes” was
associated with telephone number (336) 423-1541.

       Your affiant interviewed the tipster who submitted the Inside Edition screenshots of
SCIRICA, described above, hereinafter “WITNESS 3.” WITNESS 3 reported telephone number
(336) 423-1541 was associated with SCIRICA as of May 2020. Additionally, an open-source
database check reported that telephone number (336) 423-1541 was associated with SCIRICA.

        According to records obtained through a search warrant which was served on Verizon, on
January 6, 2021, in and around the time of the incident, the cellphone associated with (336) 423-
1541 was identified as having utilized a cell site consistent with providing service to a geographic
area that includes the interior of the United States Capitol building.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
SCIRICA violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that SCIRICA violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that




1
  Law enforcement submitted two photographs of the suspect inside the Capitol, provided by the public, to the FBI’s
FACE Services Unit to conduct a query of the FBI’s face analysis, comparison, and evaluation services tool using
then-available images of the suspect compared against facial images available in state and federal face recognition
systems. The report that was generated indicated that no candidates were returned for this request, meaning that the
program did not recognize the suspect from the images provided by the public. The report provided a note regarding
the tool, including that technical factors present in the image submitted can prevent or decrease an automated search
from returning usable results, or may improperly distort the results, and that the information in the report is to be used
as an investigative lead only and should not be considered a positive identification.

                                                            4
        Case 1:21-mj-00472-GMH Document 1-1 Filed 06/14/21 Page 5 of 5




building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                    _________________________________
                                                    Jesus H. Gomez
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 14th day of June 2021.
                                                                    Digitally signed by G.
                                                                    Michael Harvey
                                                                    Date: 2021.06.14
                                                    ___________________________________
                                                                    11:22:40 -04'00'
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE




                                                5
